DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 9/12/2022. Claims 1, 11, 12, and 14 have been amended. No additional claims have been added. Claims 2-6, 8-10, 13, 15-16, and 21-22 have been cancelled. Claims 1, 7, 11, 12, 14, and 17-20 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 11, 12, and 14 filed on 9/12/2022. 
The amendments to claim 1 are considered to have addressed the objection previously submitted, and as such the claim objection set forth in the previous office action pertaining to claims are withdrawn. 
The amendments to claim 1 are considered to have addressed the 112(b) rejection previously submitted, and as such the claim rejection set forth in the previous office action pertaining to claim 1-22 are withdrawn. 
The cancellation of claims 21-22 are considered to have addressed the 112(b) rejection previously submitted, and as such the rejections are withdrawn.
The applicant’s amendments to claims 1 are sufficient to overcome the rejection of claims, based upon the U.S.C. 35 102 rejection of claim 1 as being anticipated by Williamson (US Patent No. 10849475). 


Response to Arguments
The applicant’s arguments, see pages 6-9, filed 9/12/2022 with respect to the rejection of claims 1 as being anticipated by Williamson (US Patent No. 10849475) as being unsustainable due to the amendments submitted have been fully considered. The amendments to claim 1 is sufficient to overcome the 102 rejection as presented in the previous office action, as they further define the length of the tubular member, and provide additional detail about the structure presented in the previously submitted claims 12 and 13, and thus the rejection is withdrawn. However, the applicant’s arguments are not found persuasive.
	Applicant has contended that someone of ordinary skill in the art would understand the cleaning portion 14 and the handle portion 16 of Williamson are integrally formed and are not rotatable relative to other. The basis being column 9, lines 60-66 of Williamson’s specification. First, the specification in column 9, line 60-61 recites “It is preferred that device 12 is made in as few pieces as possible.” Additionally, column 10, lines 14-20 in Williamson’s specification further recite “FIGS. 10A and 10B an embodiment of device 12 is shown where the cleaning portion 14 and the handle portion 16 are provided as separate components or parts, and device 11 includes disk grip 18 replacing the handle end 16 on one end of the accordion hose, and a shortened handle coupler 15 is provided, such that devices 12 and 11 may be assembled in a variety of configurations.” While Williamson has provided the details for “preferred” embodiment, it is not the sole embodiment. Further, the recitation in column 9 appears more directed to towards the type of material intended for the construction of the different elements. Column 13 lines 14-21 support this, as it recites “The handle 55 is coated/padded or made with soft material such as but not limited to TPR as well as having ridges 56 and/or raised bumps 57 so as to allow for additional hand purchase especially if the hand sweats. The handle 16 can be light weight as long as the nozzle end 59 and the interior portion is rigid, and of adequate length and width, to accept the inserted coupling nozzle of another vacuum hose or wand.” Williamson further describes the handle 16 as being a singular element with a preferred material and compatible for use with other elements. As such, the arguments for the handle and other elements to not be rotatable relative to others is considered unpersuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: - - curved nozzle head that have one or[[e]] more nozzle openings - -
Appears to be a minor spelling error.
As claims 7, 11, 12, 14, and 17-20 depend on claim 1, they are similarly objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11, 12, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the second tubular member is made of metal or plastic that is flexible or rigid” in claim 1 renders the claim indefinite. The two adjectives, “flexible” and “rigid” would be considered to one of ordinary skill in the art to be opposites and would cause the affected element to have different characteristics. As such, reciting both in the claim renders the claim indefinite as it’s unclear what the meets and bounds are for the element’s characteristics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US Patent No. 10849475) in view of Roy (US Patent no. 5926895), Szabo (US Patent No. 3381328) and Schneider (US Patent No. 5050266).
In regards to claim 1, Williamson discloses
a suction accessory device (device 12), comprising: 
a flexible, first tubular member (see annotated fig. 10A), comprising a proximal end and a distal end, the first tubular member (see annotated fig. 10A); 
a second tubular member (hose 19, see annotated fig. 10A), comprising a proximal end and a distal end (see annotated fig. 9), the second tubular member (hose 19, see annotated fig. 10A); 

    PNG
    media_image1.png
    941
    1044
    media_image1.png
    Greyscale

an interchangeable suction nozzle (cleaning portion 14, fig. 1-10) detachably connectable to the distal end of the second tubular member (hose 19, see annotated fig. 10A), the suction nozzle (cleaning portion 14, fig. 1-10) having a downwardly curved nozzle head (see annotated fig. 6A) that 

    PNG
    media_image2.png
    484
    825
    media_image2.png
    Greyscale

have one or[[e]] more nozzle openings (apertures 35, fig. 5), one or more brushes (brush head 23, fig. 2A) attached to the one or more nozzle openings (apertures 35, fig. 5) for cleaning in a downward direction (see fig. 6A), and a head connection terminal (handle coupler adjacent to nozzle 14, fig. 10A) rotatably inserted onto an inner diameter (nozzle end 62 of nozzle 14, fig. 10A) of the nozzle (cleaning portion 14, fig. 1-10), the nozzle (cleaning portion 14, fig. 1-10) the head connection terminal (handle coupler adjacent to nozzle 14, fig. 10A), wherein selective rotation of the nozzle (cleaning portion 14, fig. 1-10)  and the head connection terminal (handle coupler adjacent to nozzle 14, fig. 10A), a vacuum cleaner hose (column 10 lines 6-12: device 12 represents a stacking of 14 15 and 19 in FIG.10, is connected to a vacuum device through a vacuum hose attachment point 17, multiple elements of 19 and 15 can be used to change the reach of device 12, each element is detachable) ; and 
the proximal end of the first tubular member (see annotated fig. 10A) and the first tubular member (see annotated fig. 10A) and the vacuum cleaner hose (column 10 lines 6-12); wherein 
the vacuum cleaner hose (column 10 lines 6-12), and the first tubular member (see annotated fig. 10A) has a smaller diameter and is more flexible than the vacuum cleaner hose (column 10 lines 6-12); 
the second tubular member (hose 19, see annotated fig. 10A) is made of metal or plastic (column 9 line 62 – column 10 line 1: It is preferred that device 12 is made in as few pieces as possible. In an embodiment, the majority of device 12 is made in a process of injection molding, of such material as soft Thermal Plastic Rubber (TPR), hard silicone, or of a similar material, and where other parts and/or pieces are made of materials suitable to allow for individual purposes such as a bending wire, telescoping metal, wiring) that is flexible or rigid (column 9 line 62 – column 10 line 1) and is less flexible (column 9 line 62 – column 10 line 1; Williamson teaches employing different materials for different components) than the first tubular member (see annotated fig. 10A).
Williamson fails to disclose the first tubular member “having a length of 2m”. However, Roy teaches “The body can be, for example, a semi-rigid length of hollow or solid tube which may have a circular or other-shaped cross section. The elongate body may be, for example, about 6 feet long, but may be made to any length to accommodate vacuum cleaner hoses of different lengths (column 2 lines 53-57).” Williamson and Roy are considered to be analogous to the claimed invention because they are in the same field of vacuum accessories with tubular members. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williamson to incorporate the teachings of Roy and provide a tubular member of two meters in length in or that the member “may be flexible and relatively long, allowing the user to position the head into corners, behind furniture, along ceilings, and other difficult-to-reach locations (Roy column 1 lines 38-41).
Williamson fails to disclose the first tubular member and second tubular member “having a diameter between 1 to 4 cm”. However, Roy teaches “The elongate body portion of the tool of the subject invention may be about 1 inch in cross-sectional diameter, but may be larger or smaller, depending on the application (column 2 lines 62-64).” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williamson to incorporate the teachings of Roy and provide tubes with diameters of at least 1 inch, as “More rigid materials and larger cross-sectional areas allow the user to more easily apply pushing forces in order to direct the cleaning tool into a vacuum hose; more flexible materials and smaller cross-sectional areas allow the user to bend the tool into a compact configuration for storage ease (Roy column 2 line 65 – column 3 line 2).
Williamson fails to disclose the second tubular member “having a length of 20 to 30 cm”. Williamson does disclose a accordion style hose being in a partially collapsed form having 18.5 inches in length. Further, Roy teaches “The body can be, for example, a semi-rigid length of hollow or solid tube which may have a circular or other-shaped cross section. The elongate body may be, for example, about 6 feet long, but may be made to any length to accommodate vacuum cleaner hoses of different lengths (column 2 lines 53-57).”  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a length to further change the reach of a hose, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routing skill in the art. MPEP 2144.05 (II-A), including configurations in which the second tubular member had a length of 20 to 30 cm.
Williamson fails to disclose the suction nozzle “having one or more first side openings,” the connection terminal “having one or more second side openings,” and rotating the nozzle and head connection terminal “adjusts a degree of alignment of the one or more first side openings with the one or more second side openings to selectively adjust an amount of air to be expelled through said one or more first side openings and said one or more second side openings and prevent said amount of air from reaching” the vacuum cleaner hose. However, Szabo teaches a cylindrical wall (18) with integrally formed openings (44) and (46) that provide inlets for air bypass, and a plastic ring (48) to be positioned outside of wall (18), including a split (54) which is an opening, and projections (68). When the coupling ring’s projections (68) are aligned with the openings (44 and 46), air is blocked. When projections are not aligned, then air is allowed to flow through split (54) and openings (44 and 46). 
Williamson discloses a circumferential air flow control (40) in fig. 7, which shows a rotating member around the base of the cleaning portion (14), with an emphasis on “The choice and placement of the air flow control would be determined by the best appropriate and least obstructive area so as not to interfere with the placement of the consumers' fingers F or hand H (FIG. 1) while operating the device 12 (column 12 lines 60-64).” Williamson and Szabo are considered to be analogous to the claimed invention because they are in the same field of vacuum accessories that possess rotating remembers that affect airflow.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williamson and perform a simple substitution of one element for another to obtain predictable results. As such, the air flow control (40) of Williamson can be replaced with airflow control apparatus as disclosed by Szabo.  
Williamson fails to disclose “a reducing coupling adapter terminal affixed to” the vacuum hose and first tubular member, “configured to adapt the diameters,” and “a proximal end of the reducing coupling adapter is configured to detachably connect to” the vacuum cleaner hose. However, Schneider teaches Schneider teaches a similar configuration of a nozzle attachment. Schneider teaches: reducing coupling adapter terminal (FIG. 10 of Schneider) affixed to the proximal end (FIG.1, 10 affixes to the proximal end of 18 tubular member of Schneider) of the first tubular member (FIG.10A, 19 of Williamson) and configured to adapt the diameters (FIG.1, 10 adapts to smaller diameter tube 18 to larger diameter tube 12of Schneider) of the first tubular member and the vacuum cleaner hose (FIG.1, 12 of Schneider). 
Williamson and Schneider are considered to be analogous to the claimed invention because they are in the same field of vacuum nozzle attachments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the reducing coupler of Schneider to adapt to smaller hose to larger standard vacuum hoses (Abstract of Schneider).
In regards to claim 11, Williamson as modified discloses
the suction accessory device of claim 1, wherein the brushes (brush head 23, fig. 2A) are made of natural hair (column 10 lines 37-40: 23 are bristle hairs).
In regards to claim 12, Williamson as modified discloses
the suction accessory device of claim 1, further comprising a nozzle connection terminal (shortened handle coupler 15, fig. 10A) at the distal end of the second tubular member (see annotated fig. 10A in rejection of claim 1), wherein the suction nozzle (cleaning portion 14, fig. 1-10) is configured to detachably connect (column 10 lines 18-20: and a shortened handle coupler 15 is provided, such that devices 12 and 11 may be assembled in a variety of configurations; see fig. 10A and 10B) to the nozzle connection terminal (shortened handle coupler 15, fig. 10A).

In regards to claim 14, Williamson as modified discloses
the suction accessory device of claim 1, wherein the suction nozzle (cleaning portion 14, fig. 1-10) comprises a hollow body (FIG.5, cross section of 14 shows a hollow body) defining a fluid passageway therethrough (FIG.5, fluid flow lines 38 combine to fluid flow line 39 inside hollow body of 14), the body comprising a proximal section (see annotated fig. 6A and 6B) and a distal section (see annotated fig. 6A and 6B), wherein the proximal section is formed along a first axial direction (see annotated fig. 6A and 6B) and the distal section is formed along a second axial direction (see annotated fig. 6A and 6B) that intersects with the first axial direction (see annotated fig. 6A and 6B).
    PNG
    media_image3.png
    546
    825
    media_image3.png
    Greyscale


In regards to claim 19, Williamson as modified discloses
the suction accessory device of claim 14, wherein the one or more brushes (brush head 23, fig. 2A) comprise a central brush (23 is central to the nozzle 14) extending outward in the second axial direction (see annotated Fig. 6 of claim 14 rejection), and further wherein the one or more nozzle openings (apertures 35, fig. 5) are arranged radially outward of the central brush (openings 35 are arranged radially and outwardly from a center axis at the base of the brush 23).

In regards to claim 20, Williamson as modified discloses
the suction accessory device of claim 14, wherein the one or more brushes (brush head 23, fig. 2A) comprise a plurality of brushes extending radially outward (the bristles of 23 extend in a radial shape) of the distal section (see annotated Fig. 6 of claim 14 rejection) at angularly-spaced apart positions along the distal section (the bristles of 23 are space apart to form a circular shape at the distal end of 14).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Roy, and Schneider as applied to claim 1 above, and further in view of Ripley (US Patent No. 8689983). 
In regards to claim 7, Williamson as modified discloses
the suction accessory device of claim 1, further comprising the second tubular member (see annotated fig. 10A in rejection of claim 1), the second tubular member (see annotated fig. 10A in rejection of claim 1).
Williamson as modified discloses fails to disclose “a grid within” the second tubular member, “the grid configured to filter air passing through” the member. However, Ripley discloses a vacuum accessory which is an apparatus to be attached to a vacuum source to provide sorting of objects, comprising casing member (110A, fig. 2B) with a plurality of openings (165A, fig. 2B) that make up the filter member (170A, fig. 2B). Ripley teaches that the “apparatus may include a plurality of casing members each having a passageway with a filter member across the passageway. The casing members may be removably coupled to one another in a desired order and/or quantity and attached to a vacuum source to provide sorting of objects such as beads into a plurality of size ranges (abstract).”
Williamson and Ripley are considered to be analogous to the claimed invention because they are in the same field of vacuum accessories. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williamson to incorporate the teachings of Ripley and insert a casing member at an end of second tubular member, resulting in a filter in the form of a grid as taught by Ripley being inserted into the tubular member, in order to “progressively allow smaller size objects to pass therethrough in the direction of the fluid flow, thereby allowing sorting of objects into a plurality of size ranges (Ripley Column 2 lines 64-66).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Williamson in view of Roy, and Schneider as applied to claim 1 above, and further in view of Gooden (US PG Pub No. 20120124771)
In regards to claim 17, Williamson as modified discloses
the suction accessory device of claim 14, wherein the one or more brushes (brush head 23, fig. 2A) comprise a circular brush (see fig. 2A and 2B) extending outward in the second axial direction from a periphery of the one or more nozzle openings (apertures 35, fig. 5) and continuously surrounding the one or more nozzle openings (apertures 35, fig. 5).
Williamson as modified discloses does not teach more than one nozzle openings continuously surrounded by brush. 
However, Gooden teaches a similar configuration of a nozzle attachment. Gooden teaches: a periphery of the one or more nozzle openings (FIG.5, 38) and a brush (FIG.5, 36) continuously surrounding the one or more nozzle openings (FIG.5, brush 36 continuously surrounds openings 38). 
Williamson and Gooden are considered to be analogous to the claimed invention because they are in the same field of vacuum cleaner accessories and equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the nozzle head of Gooden to effectively remove dust (Gooden,  [0010]; Schneider, 2nd column).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Roy, and Schneider as applied to claim 1 above, and further in view of Saniga (US Patent No. 11259628).

In regards to claim 18, Williamson as modified discloses
the suction accessory device of claim 14, wherein the one or more brushes (brush head 23, fig. 2A) extending outward in the second axial direction (23 extends outwardly in the second axial direction of the distal end of 14.
Williamson as modified discloses fails to disclose “comprise a plurality of brushes” extending out and “from a periphery of the one or more nozzle openings, the plurality of brushes arranged in spaced-apart relationship and interruptedly surrounding the one or more nozzle openings.” However, Saniga teaches a similar configuration of a nozzle attachment. Saniga teaches: a plurality of brushes (FIG.1, 102) extending outward in the second axial direction from a periphery of the one or more nozzle openings (FIG.6, 102 are extending outwardly from a center axis, and are on a periphery of the nozzle openings 161), the plurality of brushes (102) arranged in spaced-apart relationship and interruptedly surrounding the one or more nozzle openings (FIG.1, 102 are spaced apart and surrounds the nozzle openings 161). 
Williamson and Saniga are considered to be analogous to the claimed invention because they are in the same field of vacuum cleaner accessories and equipment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williamson to incorporate the teachings of Saniga and provide Williamson as modified with a plurality of brushes arranged spaced apart a plurality of nozzle openings to effectively dislodge particles and vacuum dislodged particles (Abstract of Saniga).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pears (US Patent No. 7779860) teaches an airflow control mechanism comprising a conduit for air having an inlet located at a first end thereof and an outlet located at a second end thereof; a first opening formed in a side of said conduit and able to provide a secondary inlet thereto; a movable collar at least partially surrounding said conduit at a location alignable with said first opening, such that said collar is able to at least partially occlude said first opening; further comprising a second opening beside the first opening as part of the secondary inlet, wherein the collar is also alignable with the second opening, such that the collar is able to at least partially occlude the second opening at the same time as the first opening.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723